Citation Nr: 0213371	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Duane's refraction 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
April 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1999 decision of the Department 
of Veterans Affairs (VA) Houston Regional Office (RO), which 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for Duane's 
refraction syndrome.  

In January 2001, the Board determined that the veteran had 
submitted new and material evidence, sufficient to reopen his 
claim of service connection for Duane's refraction syndrome.  
The Board then remanded the matter for further evidentiary 
development.  The requested development has been completed 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

Duane's refraction syndrome is not shown to be related to the 
veteran's period of active service.  

CONCLUSION OF LAW

The veteran's Duane's refraction syndrome was not incurred in 
or aggravated by active military service.  38 U.S.C. §§  
1101, 1110, 1112, 1131, 1137, 1153, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record on which 
to decide the veteran's claim.  The Board is unaware of, and 
the veteran has not identified, any additional evidence which 
is necessary to make an informed decision on this issue.  
Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Thus, the Board concludes that VA's duty to assist 
the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

The veteran's December 1960 military induction medical 
examination shows a finding of 20/20 vision; his eyes were 
normal on clinical evaluation.

In-service medical records show that the veteran stated that 
he had had double vision when looking to the left all his 
life.  In September 1961, he underwent surgery for Duane's 
retraction syndrome.  The hospitalization report described 
the Duane's refraction syndrome as congenital and noted that 
the condition had existed prior to his military service.  
Based on his Duane's refraction syndrome, he was found unfit 
for further service.  While awaiting a medical discharge, the 
veteran accidentally injured himself when a barrel of a 
shotgun exploded in his left hand.  A subsequent Medical 
Board found him medically unfit for further military service 
due to his double vision when looking to the left.

Following his separation from service, in April 1968, the 
veteran filed an original claim of service connection for 
"eye troubles."  In connection with his claim, he was 
afforded a VA medical examination in August 1968 at which 
time he gave a history that included congenital left eye 
strabismus.  At an August 1968 special eye examination, the 
diagnosis was post-surgical, Duane's refraction syndrome.

By September 1968 decision, the RO denied service connection 
for Duane's refraction syndrome on the basis that it was a 
congenital or developmental abnormality for which service 
connection could not be granted.  38 C.F.R. § 3.303(c).  The 
veteran was notified of this decision by letter dated later 
that month; however, as he did not appeal the decision within 
the applicable time period, that RO decision is final.  See 
38 C.F.R. § 20.1103.

In September 1998, the veteran filed an application to reopen 
his claim of service connection for residuals of a left eye 
injury.  

An October 1999 letter from a private optometrist noted that 
the veteran lost sight in the left eye in 1970 and that a 
retinal examination had shown a large chorioretinal scar 
around the veteran's optic nerve head and macula, resulting 
in light perception only in the left eye.  The optometrist 
indicated that "according to the patient's history and 
retinal condition, this is not a congenital condition." 

In September 2000, the veteran testified at a video 
conference hearing presided by the undersigned.  He stated 
that he had no trouble with his left eye until June 1961, 
when he fell from a top bunk and struck his head.  He stated 
that he had surgery on his left eye shortly thereafter and 
had increased vision troubles ever since.

By January 2001 decision, the Board found that the veteran's 
claim of service connection for Duane's refraction syndrome 
could be reopened as sufficient new and material evidence had 
been submitted.  See 38 C.F.R. § 3.156.  However, the Board 
then remanded the matter for further development of the 
evidence.  

On May 2001 VA medical examination, the examiner indicated 
that the veteran's ocular history was significant for left 
eye Duane's refraction syndrome.  His history was also 
significant for head trauma.  Also, the examiner noted left 
lateral rectus surgery.  The veteran reported complete left 
eye vision loss since 1970.  Corrected and uncorrected visual 
acuity was 20/20 in the right eye.  Left eye uncorrected 
visual acuity assessment indicated no light perception.  No 
improvement occurred with correction.  The examiner 
diagnosed, in pertinent part, a large fibrotic retinal scar 
involving the optic nerve and macula of the left eye.  
Etiology was described as difficult to determine as there was 
no medical examination at the reported time of vision loss, 
however, based on the objective findings, the examiner stated 
that it appeared that left eye vision loss was the result of 
a retinal/optic nerve inflammatory event occurring after 
1968.  Such an event, according to the examiner, could be 
caused by orbital trauma or surgery such as that which the 
veteran underwent in 1961 while on active duty.  However, the 
examiner indicated that, if that were the case, there would 
have been documentation of such in the service medical 
records.  The examiner noted that there were several 
examination reports in 1961 and in early 1962 that listed the 
veteran's left retina and optic nerve as showing no 
significant abnormality.  Furthermore, the examiner indicated 
that the August 1968 VA medical examination report reflected 
that the left retina and optic nerve showed no significant 
abnormalities.  Thus, the examiner opined that although the 
veteran's left eye disability was not congenital, it was 
unlikely that it was related to service.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service connection may only be granted when a present 
disability is shown to be related to active service or 
aggravated thereby.  38 C.F.R. §§ 3.303, 3.306; Gilpin, 
supra.  The record reflects that the veteran indeed suffers 
from a current left eye disability.  However, the competent 
medical evidence indicates that his left eye disability is 
not likely linked to active service.  

In this case, the evidence weighing in favor of the veteran 
and that weighing against his claim of service connection for 
Duane's refraction syndrome is not in relative equipoise.  
See Gilbert, supra.  The May 2001 VA medical examination 
report indicated unequivocally that, based on a full review 
of service medical records and of the August 1968 VA medical 
examination report, it was unlikely that his present left eye 
disability was etiologically related to service.  There is no 
evidence to the contrary.  As the preponderance of the 
evidence weighs against the veteran's claim, service 
connection must be denied.  38 U.S.C. § 5107; Alemany, supra.  


ORDER

Service connection for Duane's refraction syndrome is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

